IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-60277
                          Summary Calendar
                         __________________


DANIEL WHEAT,

                                    Plaintiff-Appellee,

versus

PORTER WILKINSON, STEVE W. PUCKETT,
A.K. SHOWERS, CHRISTOPHER EPPS

                                    Defendant-Appellants,


AND

TERRY WINTERS, ET AL.,

                                      Defendants.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 3:94CV171-B-A
                        - - - - - - - - - -
                           March 1, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

      Appellants appeal the interlocutory order denying their

motion for summary judgment based on qualified immunity.    Because

the magistrate judge found that there exist genuine issues of

material fact, we lack jurisdiction and the appeal is


      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
             No. 95-30654
                  -2-

DISMISSED.